ON MOTION

ORDER

The court treats the statement in Advanced Energy Industries, Inc.’s “Notice of Cross-Appeal” as a motion to voluntarily dismiss.
The conditional cross-appeal indicated that, if the court granted Advanced Energy’s motion to dismiss MRS Instrument, Inc. et al.’s appeal, 03-1076, Advanced Energy would withdraw its cross-appeal. Because the court has dismissed 03-1076, Advanced Energy’s cross-appeal is voluntarily dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to voluntarily dismiss is granted.
(2) Each side shall bear its own costs.